NO








NO. 12-09-00352-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
SHEILA A. MAXEY,                                         '     APPEAL
FROM THE 
APPELLANT
 
V.                                                                         '     COUNTY COURT
AT LAW NO. 2 OF
 
KIM E. DEVINE,
APPELLEE                                                        '     GREGG COUNTY,
TEXAS
 


MEMORANDUM
OPINION
PER CURIAM
            This
appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R.
App. P. 42.3(c).  The judgment in this case was signed on October 13,
2009.  Appellant timely filed a notice of appeal that failed to contain the
information required by Texas Rules of Appellate Procedure 9.5 and 25.1(e),
i.e., a certificate of service showing service on all parties to the trial
court's judgment.
            On
November 24, 2009, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply
with rules 9.5 and 25.1(e).  She was further notified that unless she filed an
amended notice of appeal on or before December 29, 2009, the appeal would be
referred to the court for dismissal.  See Tex. R. App. P. 42.3(c).  The deadline for filing an amended
notice of appeal has passed, and Appellant has not corrected her defective
notice of appeal.  Accordingly, the appeal is dismissed for
failure to comply with the Texas Rules of Appellate Procedure. See Tex. R. App. P. 42.3(c); Feist v.
Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb.
11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV, 2004
WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered January 6, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(PUBLISH)